DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II – Claims 12 – 22 in the reply filed on April 28, 2021 is acknowledged.
Status of Claims
Claims 12 – 22 are pending. Claims 1 – 12 are withdrawn as being directed to a non-elected Group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019, 01/23/2020, 03/12/2020, 06/09/2020, 12/22/2020 and 04/28/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zohar et al. (U.S. Patent Publication No. 2016/0220088 A1).
Regarding Independent Claim 1, Zohar teaches an eraser insert (substrate, 218), comprising: a first side (246a) comprising a mounting surface (Paragraph [0094]) and a second side (opposite side of 246a); an eraser pad (Paragraph [0091]) disposed on the second side (Figs. 8 and 9); a pull (219) extending through at least one of the first side (246a) and the second side of the eraser insert (218; Fig. 8); and a coupler (sled, 238) disposed on or about the mounting surface (Paragraph 90092]), the coupler (238) configured to detachably connect the eraser insert (218) to an eraser assembly (200) at the mounting surface (Fig. 7; Paragraph [0092]).
Claim Rejections - 35 USC § 103
The following is quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 12 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 204095369 U) as cited by Applicant in view of Zohar et al. (U.S. Patent Publication No. 2016/0220088 A1).
Regarding Independent Claim 12, Yu teaches an eraser insert (wiper, body, 2; Fig. 1), comprising: a first side (Annotated Fig. 2) comprising a mounting surface (Paragraph [0010]) and a second side (Annotated Fig. 1); an eraser pad disposed on the second side (Paragraph [0010]; Annotated Fig. 1); and a coupler (Annotated Fig. 3) disposed on or about the mounting surface (Annotated Figs. 2 and 3), the coupler (Annotated Fig. 3) configured to detachably connect the eraser insert (2) to an eraser assembly (1) at the mounting surface (Paragraphs [0010] and [0011]).  

    PNG
    media_image1.png
    792
    492
    media_image1.png
    Greyscale

Yu does not teach a pull extending through at least one of the first side and the second side of the eraser insert.
Zohar, however, teaches a pull (219) extending through at least one of the first side (246a) and the second side (opposite side of 246a) of the eraser insert (218; Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Yu to further include a pull extending through at least one of the first side and the second side of the eraser insert, as taught by Zohar, to provide an insert where a user can remove the substrate after use, thus proving a reusable device that is cost effective.
Regarding Claim 13, Yu, as modified, teaches the eraser insert (2) further comprising a plate body (Annotated Fig. 2) disposed on the first side (Annotated Fig. 2) and an intermediate layer disposed between the plate body (Annotated Fig. 2) and the eraser pad (2; Paragraph [0010]).  
Regarding Claim 14, Yu, as modified, teaches the eraser insert (2) wherein the plate body (Annotated Fig. 2) comprises a peripheral rim (Annotated Fig. 2; with fixing ribs, 3) configured to be received in a peripheral recess (Annotated Fig. 4) of an eraser assembly (Fig. 1) to resist relative motion between the eraser insert (2) and an eraser assembly (1; Paragraph [0010]).  

    PNG
    media_image2.png
    315
    576
    media_image2.png
    Greyscale

Regarding Claim 15, Yu, as modified, teaches the eraser insert (2) wherein the coupler (Annotated Fig. 3) comprises a first interface (detaching tabs, 7) configured to resist transverse relative motion between the eraser insert (2) and an eraser assembly (1) and a second interface (fixing screw holes, 8) configured to resist detachment of the eraser insert (2) away from an eraser assembly (1; Paragraph [0010])).  
Regarding Claim 16, Yu, as modified, teaches the eraser insert (2) wherein the coupler (Annotated Fig. 3) comprises a projection (Annotated Fig. 4) extending away from the second side (Figs. 3 and 4).  
Regarding Claim 17, Yu, as modified, the eraser insert (2) wherein the projection (Annotated Fig. 4) is disposed on at least two transverse portions of the first side (Annotated Fig. 4)).  
Regarding Claim 18, Yu, as modified, the eraser insert (2) wherein the projection (Annotated Fig. 4 ) comprises a peripheral rim ((Annotated Fig. 4)) projecting away from the mounting surface (Figs. 2 and 4) and being disposed about an entire periphery of the first side (Annotated Fig. 4).  
Regarding Claim 19, Yu, as modified, the eraser insert (2)  wherein the projection (Annotated Fig. 4 )  comprises an annular region (7) projecting away from the mounting surface disposed inward of an outer periphery of the first side (Annotated Fig. 4).  
Regarding Claim 20, Yu, as modified, the eraser insert (2) wherein the coupler (Annotated Fig. 3) comprises a member ( via mounting surface; Annotated Fig. 2 - magnet push ring, 6) configured to magnetically attract the eraser insert to an eraser assembly (Paragraph [0011]).  
Regarding Claim 21, Yu, as modified, the eraser insert (2) wherein the mounting surface (Annotated Fig. 2) comprises an aperture (aperture of push in rings, 6; Fig. 2) configured to receive a magnet portion (6) of an eraser assembly such that a pole of the magnet portion can be advanced to a position between the first side and the second side (Annotated Figs. 1 and 2).  
Regarding Claim 22, Yu, as modified, teaches all of the elements of claim 12 as discussed above.
Yu does not teach the eraser insert wherein the pull comprises a concave aperture disposed at one end of the eraser insert.
Zohar, however, teaches the eraser insert (218) wherein the pull (219) comprises a concave aperture (Fig. 8) disposed at one end of the eraser insert (218; Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Yu to further include a pull extending through at least one of the first side and the second side of the eraser insert, as taught by Zohar, to provide an insert where a user can remove the substrate after use, thus proving a reusable device that is cost effective.
Conclusion
Art made of record, however not relied upon in the current rejection is as follows: U. S. Patent No. 7,264,414 B2 to Reynolds discloses an eraser insert, with a first side and a second side; an eraser pad; a pull and a coupler which is configured to detachably connect the insert to an eraser assembly.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723